        Case 1:18-cv-07303-JMF-OTW Document 82 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
SHANCHUN YU and RUILI JIN,
                                                                 :
                                      Plaintiffs,                :   18-cv-7303 (JMF) (OTW)
                                                                 :
                     -against-                                   :            ORDER
                                                                 :
DIGUOJIAYU, INC. d/b/a DIGOU EDU, et al.,                        :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         This matter was referred to me for an inquest following entry of a default judgment on

December 17, 2019. (ECF 71–72). Plaintiffs were directed to contact my chambers by January 3,

2020, but failed to do so. (Id.). On October 2, 2020, the Court ordered Plaintiffs to file, by

October 16, 2020: “(1) proposed findings of fact and conclusions of law, and (2) an inquest

memorandum setting forth proof of damages.” (ECF 73). Plaintiffs were instructed to file

documentation and/or affidavits establishing the proposed damages figures and supporting the

requested attorney’s fees and costs. (Id.) Plaintiffs were also required to serve the October 2,

2020 Order and Plaintiff’s inquest filings on the Defendants, and to file proof of service on the

docket. (Id.) Following the Court’s October 2, 2020 Order, Plaintiffs’ counsel requested (and

were granted) three extensions to the October 16, 2020 deadline due to both COVID-related

work restraints and difficulties communicating with their clients who returned to China after

their student visas were terminated. (ECF 74–79).
      Case 1:18-cv-07303-JMF-OTW Document 82 Filed 03/08/21 Page 2 of 2




       On March 2, 2021, Plaintiffs filed Proposed Findings of Fact and Conclusions of Law and

an Inquest Memorandum. Plaintiffs’ filing is deficient because it, inter alia: (1) is not signed by

Plaintiffs’ counsel (ECF 81 at 20); (2) includes pages that are dark, illegible, and/or lacking

English translations (See, e.g., ECF 81-1, ECF 81-8, ECF 81-9, ECF 81-10); (3) does not provide

supporting documentation for attorney’s fees and costs; (4) includes exhibits without

declaration(s) or affidavit(s) attesting to their authenticity and contents; and (5) is not

accompanied by proof of service. Pursuant to the directions given at the March 2, 2021 status

conference with only Plaintiffs’ counsel in attendance, Plaintiffs must file a corrected version of

their inquest submission by March 12, 2021.


       Defendants’ opposition papers, if any, shall be filed by April 12, 2021.


       Plaintiffs are ORDERED to order a copy of the March 2, 2021 conference transcript and

serve a copy on the Defendants. Plaintiffs’ are further ORDERED to serve this Order, ECF 81, and

their March 12, 2021 filing(s) on Defendants and to file proof of service on the docket.


       SO ORDERED.



                                                              s/ Ona T. Wang
Dated: March 8, 2021                                                     Ona T. Wang
New York, New York                                              United States Magistrate Judge
